DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections of the drawings filed September 28, 2016 and January 22, 2019 are withdrawn following amendments to the claims which resolve the objected subject matter. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Sorinel Cimpoes (Reg. #48,311) on February 26, 2021, when the amendments were initially proposed, and later confirmed on March 02, 2021.
The application has been amended as follows: 
The second sentence of paragraph [0005] of the Specification filed June 29, 2016 has been amended as follows,
“The fan being an axial-flow fan which includes a plurality of fan blades and is configured to rotate in a fan direction to draw air from an airflow inlet to an axially aligned airflow outlet.”
Claim 1, Line 6 has been amended as follows, “fan edge and extending from the fan center portion to the fan outer edge, wherein the fan is an axial-flow fan comprising an airflow inlet that is axially aligned with an airflow outlet; and”
Claim 20, Line 6 has been amended as follows, “fan edge and extending from the fan center portion to the fan outer edge, wherein the fan is an axial-flow fan comprising an airflow inlet that is axially aligned with an airflow outlet; and”
The above amendments have been made to the claims filed February 23, 2021 in order to specify the structure of the fan such that it overcomes the teachings of Tseng et al. (US 2013/0039751 A1) as detailed in the “Reasons for Allowance” below. 
Claim 1, Lines 31-33 have been amended as follows, “the second convex path relative to the trailing fan edge in a two-dimensional plane in which the second convex path extends, the first point being a point on the first convex path relative to the leading arm edge in the two-dimensional plane.”
Claim 6, Lines 1-2 have been amended as follows, “wherein the trailing arm edge follows a concave path that extends from the bridge center section to the cutout outer edge.”
Claim 20, Lines 27-30 have been amended as follows, “the second convex path relative to the trailing fan edge in a two-dimensional plane in which the second convex path extends, the first point being a point on the first convex path relative to the leading arm edge in the two-dimensional plane.”
The above amendments have been made to address 35 U.S.C. 112(a) and 35 U.S.C. 112(b) concerns with Claims 1, 6, and 20 due to the recitation of incorrect paths intended for the claims. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 20, Papst et al. (US 4,221,546 A) was previously cited as being a closest prior art. While Figure 6 of Papst does teach an angle (29) of approximately 90 degrees, 
Claims 2-3, 5-6, 9-14, 16-18, and 22 subsequently depend upon Claims 1 and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745